
	
		I
		112th CONGRESS
		1st Session
		H. R. 3306
		IN THE HOUSE OF REPRESENTATIVES
		
			November 2, 2011
			Mr. Flores introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To repeal the Advanced Technology Vehicle Manufacturing
		  loan program.
	
	
		1.Advanced Technology Vehicle
			 Manufacturing loan program
			(a)RepealSection 136(d) of the Energy Independence
			 and Security Act of 2007 (42 U.S.C. 17103(d)) is repealed.
			(b)Effective
			 dateThis section shall take effect on the date of its
			 enactment.
			
